       Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 1 of 28


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 NYRON HARRISON, ET AL.                                                  CIVIL ACTION

 VERSUS                                                                  CASE NO. 20-2916

 JEFFERSON PARISH SCHOOL BOARD, ET AL.                                   SECTION: “G”(2)


                                 AMENDED ORDER AND REASONS 1

        Before the Court is Plaintiffs Nyron Harrison and Thelma Williams’ (“Plaintiffs”) “Motion

for Partial Remand of Summary Proceedings, and for Remand of Motion for Temporary

Restraining Order.” 2 In this litigation, Plaintiffs bring suit, individually and on behalf of their

minor son Ka’Mauri Harrison (“Ka’Mauri”), against the Jefferson Parish School Board, Dr. James

Gray, Cecily White, Terri Joia, and Patricia Adams (collectively, “Defendants”), alleging injuries

resulting from Ka’Mauri’s suspension for displaying a BB gun on camera during remote learning. 3

After Plaintiffs filed the case in the 24th Judicial District Court for the Parish of Jefferson,

Defendants removed the case to this Court pursuant to 28 U.S.C. §§ 1331 and 1367. 4 In the instant

motion, Plaintiffs argue that the summary proceedings seeking a writ of mandamus directing the

School Board to hear an appeal of the suspension or, alternatively, judicial review of the

suspension pursuant to Louisiana Revised Statute § 17:416 should be remanded to state court. 5


        1
         This Order and Reasons amends the Order and Reasons issued November 20, 2020, to revise statements
made on pages 25 and 28.
        2
            Rec. Doc. 14.
        3
            Rec. Doc. 1-1.
        4
            Rec. Doc. 1.
        5
          Rec. Doc. 14. Plaintiffs initially also sought to remand a petition for a temporary restraining order and
preliminary injunction (“TRO Petition”), seeking to enjoin Defendants from subjecting Ka’Mauri to a social work
assessment, which Plaintiffs had filed in state court prior to removal. At oral argument, Defendants stipulated that


                                                         1
       Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 2 of 28


Considering the motion, the memoranda in support and in opposition, the record, and the

applicable law, the Court denies the motion.

                                                   I. Background

A.       Factual Background

         Plaintiffs’ claims arise out of an incident that occurred on September 11, 2020, while

Ka’Mauri was engaged in remote learning for Woodmere Elementary School (“Woodmere”), a

school within the Jefferson Parish School System. 6 Due to the COVID-19 pandemic, Plaintiffs

enrolled three of their children in distance learning. 7 On September 11, 2020, Ka’Mauri, a nine

year old fourth grade student at Woodmere, was receiving virtual instruction at home in his

bedroom. 8 Plaintiffs claim that Ka’Mauri shares his bedroom with his younger brothers. 9 Plaintiffs

allege that, while Ka’Mauri was taking a diagnostic assessment, he picked up a BB gun that his

younger brother had tripped over and moved it away from his brother. 10 According to Plaintiffs,

Ka’Mauri was unaware that the BB gun was in view of the camera on his computer screen. 11

Plaintiffs contend that Ka’Mauri never pointed the BB gun at the camera, and was only trying to

remove it from the path of his younger brother when he picked it up. 12



Ka’Mauri would not be subjected to a social work assessment. Accordingly, the TRO petition is moot. At oral
argument, Plaintiffs indicated that they plan to file a new TRO petition to address additional issues they believe warrant
injunctive relief.
         6
              Rec. Doc. 1-1.
         7
             Id. at 5.
         8
             Id.
         9
             Id.
         10
              Id. at 6.
         11
              Id.
         12
              Id.



                                                            2
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 3 of 28


       Plaintiffs allege that Ka’Mauri’s teacher, Leslie Williams, witnessed the incident at issue.13

According to the Petition, Leslie Williams tried to get Ka’Mauri’s attention when she saw the BB

gun, but Ka’Mauri could not hear her because he had muted the computer while he was taking the

assessment. 14 Allegedly because Leslie Williams thought she saw a real gun, she reported the

incident to Woodmere’s principal, Cecily White (“White”). 15 Plaintiffs allege that White signed a

Behavior Report on September 14, 2020, suspending Ka’Mauri from Woodmere from September

16, 2020 through September 29, 2020 and recommending Ka’Mauri for expulsion. 16 Plaintiffs

assert that White never met with Ka’Mauri or spoke to him about the incident. 17

       On September 16, 2020, Plaintiffs claim that they were given a “Woodmere School

Expulsion Recommendation,” in which Ka’Mauri was recommended for expulsion for violating

the Jefferson Parish School System’s policy against possessing “weapons prohibited under federal

law.” 18 Plaintiffs claim that the recommendation letter stated that Ka’Mauri would be suspended

pending an expulsion hearing, yet, after receiving the letter, they were given no further information

on any rules applicable to the hearing or a date for the hearing. 19

       On September 21, 2020 at 10:17 AM, Plaintiffs allegedly received notice via text message

that the expulsion hearing would take place the next day––September 22, 2020 at 9:00 AM.20



       13
            Id.
       14
            Id. at 6–7.
       15
            Id. at 7.
       16
            Id. at 8.
       17
            Id.
       18
            Id. at 9.
       19
            Id.
       20
            Id. at 10.



                                                  3
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 4 of 28


However, Plaintiffs assert that they were not given information on the laws or procedures to be

used at the hearing, any witness statements, or Ka’Mauri’s student file. 21 Plaintiffs claim that they

only received information on the policies and procedures of the Jefferson Parish School System

and the protocol for student expulsions later that day, at the insistence of their attorney. 22 Plaintiffs

contend that they did not receive any information on policies or procedures in place relating

specifically to virtual learning, as the Jefferson Parish School System had no such policies in place,

or witness statements taken from Ka’Mauri’s classmates. 23

        Plaintiffs allege that the expulsion hearing took place on September 22, 2020. 24 Plaintiffs

claim that the following individuals were present at the hearing: Plaintiffs; Principal White; the

Hearing Officer, Terri Joia (“Joia”); Ka’Mauri’s teacher, Leslie Williams; the Behavior

Interventionist, Stacie Trepagnier; and Plaintiffs’ counsel. 25 Plaintiffs allege that Joia referred to

Louisiana Revised Statute § 17:416 (“Section 17:416”) as the statute governing procedures for the

hearing. 26 Plaintiffs allege that their counsel objected throughout the hearing, alleging violations

of due process. 27 Plaintiffs contend that, throughout the hearing, Joia assured Plaintiffs that they

would have a right to appeal the outcome of the hearing. 28

        Plaintiffs claim that they received an email on September 23, 2020, stating that Ka’Mauri



        21
             Id.
        22
             Id.
        23
             Id. at 11–12.
        24
             Id. at 12.
        25
             Id.
        26
             Id. at 13.
        27
             Id.
        28
             Id. at 13–14.



                                                    4
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 5 of 28


was found “guilty of displaying a facsimile weapon while receiving virtual instruction,” and

Ka’Mauri would be subject to a six day suspension and social work assessment. 29 Plaintiffs allege

that they then requested an appeal of the outcome, but were told that there was no right to appeal

a suspension under Section 17:416, but instead, that the right to appeal only attaches for

expulsions. 30 Plaintiffs assert that there is a right to appeal when there is a recommendation of

expulsion, as occurred in the instant case. 31 Plaintiffs contend that their request for an appeal was

denied by the School Board. 32

       Plaintiffs allegedly informed Defendants that Joia told Plaintiffs they had a right to appeal,

and Patricia Adams (“Adams”), Chief Legal Counsel for the Jefferson Parish School System,

responded by stating that “Ms. Joia is not an attorney” and that she “may have misstated the law.”33

Plaintiffs further allege that the Attorney General of Louisiana issued a letter on September 29,

2020, explaining that the right to appeal a hearing officer’s decision when a student is

recommended for expulsion is “clear and unambiguous.” 34 When presented with this letter,

Plaintiffs claim that Adams maintained that Attorney General Landry also misstated law. 35

B.     Procedural Background

       On October 2, 2020, Plaintiffs, individually and on behalf of Ka’Mauri, filed a “Petition

for Judicial Review, and Alternatively, a Writ of Mandamus” (“Petition”) against Defendants in


       29
            Id. at 14–15.
       30
            Id. at 16.
       31
            Id.
       32
            Id. at 16–17.
       33
            Id. at 18.
       34
            Id. at 17, 41.
       35
            Id. at 18.



                                                  5
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 6 of 28


the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana. 36

       In the Petition, Plaintiffs seek mandamus relief directing the School Board to hear an appeal

or, alternatively, judicial review of Ka’Mauri’s suspension under Section 17:416 (the “Summary

Proceedings”). 37 Plaintiffs contend that, under Section 17:416, the School Board has a

nondiscretionary duty to review a disciplinary proceeding if requested by parents of a student

recommended for expulsion. 38 Plaintiffs assert that the School Board refused to perform this duty,

and they seek a writ of mandamus directing the School Board to hear the appeal. 39 Alternatively,

Plaintiffs assert that the School Board “implicitly affirmed the findings” made by Joia during the

expulsion hearing. 40 Therefore, Plaintiffs alternatively seek judicial review of that decision. 41

       Plaintiffs also bring claims for alleged violations of Ka’Mauri’s procedural and substantive

due process rights under both the Louisiana Constitution and the U.S. Constitution.42 Plaintiffs

federal claims are brought pursuant to 42 U.S.C. §§ 1983 and 1985. 43 Finally, Plaintiffs bring

Louisiana state law tort claims against Defendants including: a defamation claim against White; a

detrimental reliance claim against the School Board, White, Superintendent Gray, and Adams; an

intentional infliction of emotional distress claim, or alternatively a negligent inflection of

emotional distress claim, against all Defendants; and a negligence claim against the School Board,



       36
            Rec. Doc. 1-1.
       37
            Id. at 18.
       38
            Id. at 19.
       39
            Id.
       40
            Id.
       41
            Id.
       42
            Id. at 19–22.
       43
            Id.



                                                   6
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 7 of 28


Superintendent Gray, and Adams. 44 Plaintiffs seek damages for mental pain and suffering, future

counseling and tutoring, lost income, economic damages, attorneys’ fees, and costs. 45

        On October 6, 2020, Plaintiffs filed a “Petition for TRO/Injunction” (“TRO Petition”) in

the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, seeking to enjoin

Defendants from subjecting Ka’Mauri to a social work assessment. 46 The state court granted a

temporary restraining order on October 6, 2020, and a preliminary injunction hearing was

scheduled in state court for November 4, 2020. 47

        On October 16, 2020, Plaintiffs filed a “First Supplemental and Amending Petition”

alleging that Defendants retaliated against Plaintiffs for engaging in constitutionally protected

speech. 48

        Defendants removed the case to the United States District Court for the Eastern District of

Louisiana on October 26, 2020. 49 Defendants removed the case to this Court pursuant to 28 U.S.C.

§§ 1331 and 1367, alleging federal question jurisdiction over Plaintiffs’ claims arising under 42

U.S.C. §§ 1983 and 1985, and supplemental jurisdiction over the state law claims. 50

        On November 5, 2020, Defendants filed a “Motion to Dissolve Temporary Restraining

Order,” noticing the motion for submission on December 2, 2020. 51



        44
             Id. at 22–27.
        45
             Id. at 28.
        46
             Id. at 48–57.
        47
             Id. at 68.
        48
             Id. at 43–47.
        49
             Rec. Doc. 1.
        50
             Id.
        51
             Rec. Doc. 6.



                                                 7
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 8 of 28


       On November 6, 2020, Plaintiff filed the instant motion for partial remand. 52 The same

day, Plaintiffs filed a motion to expedite hearing on the motion. 53 The Court granted the motion to

expedite, and set the motion for oral argument on November 13, 2020 at 2:00 PM. 54 On November

11, 2020, Defendants filed an opposition to the motion to remand. 55 On November 12, 2020,

Plaintiffs filed a reply brief in further support of the motion to remand. 56

       On November 13, 2020, the Court held oral argument on the motion for partial remand.

During oral argument, several important stipulations were made. First, Defendants stipulated that

Ka’Mauri would not be subjected to a social work assessment. The parties also stipulated that each

party would bear their own costs and fees pertaining to the TRO Petition that Plaintiffs previously

filed in state court. Accordingly, the parties agreed that the TRO Petition and Defendants’ Motion

to Dissolve Temporary Restraining Order are moot. At oral argument, Plaintiffs indicated that they

plan to file a new TRO petition to address additional issues they believe warrant injunctive relief.

                                           II. Parties’ Arguments

A.     Plaintiffs’ Arguments in Support of the Motion

       In the instant motion, Plaintiffs argue that the Summary Proceedings seeking a writ of

mandamus directing the School Board to hear an appeal of the suspension or, alternatively, judicial

review of the suspension pursuant to Section 17:416 should be remanded to state court. 57

       First, Plaintiffs argue that, under Section 17:416, a state district court is the only proper


       52
            Rec. Doc. 14.
       53
            Rec. Doc. 11.
       54
            Rec. Doc. 15.
       55
            Rec. Doc. 18.
       56
            Rec. Doc. 19.
       57
            Rec. Doc. 14. See supra text accompanying note 4.



                                                        8
       Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 9 of 28


venue to hear a request for mandamus or, alternatively, an appeal of a school disciplinary hearing.58

Plaintiffs concede that this Court has original jurisdiction over Plaintiffs’ claims arising under

federal law and supplemental jurisdiction over Plaintiffs’ state law tort claims. 59 However,

Plaintiffs argue that this Court does not have supplemental jurisdiction over the Summary

Proceedings arising under Section 17:416 because the statute “on its very face, provides its chosen

jurisdiction: ‘the parish in which the student’s school is located.’” 60 Accordingly, Plaintiffs argue

that this Court should sever the Summary Proceedings from the constitutional claims and state tort

claims and remand the Summary Proceedings to state court. 61

         Second, Plaintiffs submit that this Court should decline to exercise supplemental

jurisdiction over the claims because they involve a novel issue of state law. 62 According to

Plaintiffs, the interpretation of Section 17:416 “applied to the unique and novel area of virtual

instruction, is a matter that should be decided by a Louisiana Court.” 63 Plaintiffs allege that the

Jefferson Parish School System is currently implementing a new policy related to Section 17:416

and its applicability to virtual learning. 64 Additionally, Plaintiffs note that the Louisiana legislature

recently enacted legislation that affects the implementation of the statute and “would affirm




         58
            Rec. Doc. 14-1 at 24 (citing La. Rev. Stat. § 17:416(5) (“The parent or tutor of the pupil may, within ten
days, appeal to the district court for the parish in which the student's school is located, an adverse ruling of the school
board in upholding the action of the superintendent or his designee.”).
         59
              Id. at 29.
         60
              Id.
         61
              Id. at 30.
         62
              Id. at 23, 31–32.
         63
              Id. at 31.
         64
              Id. at 18–21, 25.



                                                            9
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 10 of 28


Ka’Mauri’s right to an appeal.” 65 Because of these recent changes, Plaintiffs argue that

interpretation of the statute is a “novel issue that should be left for the State Court to decide.”66

Accordingly, Plaintiffs submit that this Court should decline to exercise supplemental jurisdiction

over the Summary Proceedings. 67 Plaintiffs assert that the Supreme Court has held that “novel

issues of state law peculiarly call[] for the exercise of judgment by the state courts.” 68 Because

“virtual learning and school discipline are meeting in a courtroom in the State of Louisiana for the

first time,” Plaintiffs contend that Louisiana state courts are “up for the task” of deciding this new

legal issue. 69

        Third, and finally, Plaintiffs assert that this Court should abstain from deciding the

Summary Proceedings because they involve unresolved issues of state law, best left to Louisiana

courts under the doctrines of Burford and Younger abstention. 70 Plaintiffs allege that Burford

abstention applies to the instant case because Louisiana state law is controlling and a “decision in

State Court, for the first time, as to the interpretation of [Section 17:416], in the facts of Ka’Mauri’s

case, could have a lasting impact on School Systems in the State of Louisiana and how they go

about student discipline with virtual instruction moving forward.” 71 Accordingly, Plaintiffs

contend that “[f]ederal review of this case could be disruptive of State efforts” to create a review




        65
             Id. at 17–18, 25.
        66
             Id. at 25.
        67
             Id.
        68
             Id. at 32 (citing McKesson v. Doe, 2020 WL 6385692 (U.S. Nov. 2, 2020)).
        69
             Id.
        70
             Id. at 23.
        71
             Id. at 36.



                                                        10
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 11 of 28


process in student disciplinary cases. 72 Plaintiffs also argue that abstention is proper under the

Younger doctrine because proceedings could or should be pending in state court under the clear

terms of Section 17:416. 73 Plaintiffs submit that review of the School Board policy at issue in this

case presents “an overwhelming issue that should be remanded for State Court review.” 74

B.      Defendants’ Arguments in Opposition to the Motion

        Defendants set out four main arguments in opposition to Plaintiffs’ motion for partial

remand. 75 First, Defendants argue that this Court should not decline to exercise supplemental

jurisdiction over the Summary Proceedings because an analysis of Section 17:416 does not involve

a novel issue of state law. 76 Defendants assert that this Court has “previously exercised subject

matter jurisdiction over federal claims involving analysis of [Section] 17:416” and is therefore

equipped to hear similar claims in the instant case. 77 Defendants cite to Robinson v. St. Tammany

Parish Public School System as an example of a case involving Section 17:416 that was decided

by this Court.78 Defendants contend that this Court found against the Robinson plaintiff, who was

denied an appeal of a school disciplinary proceeding under Section 17:416 and subsequently

brought a due process claim, because the plaintiff was suspended, not expelled. 79 Defendants

contend that “[t]he facts and legal issues in play involve[] a straightforward interpretation of a state


        72
             Id. at 35–36.
        73
             Id. at 36.
        74
             Id. at 36–37.
        75
             Rec. Doc. 18 at 2.
        76
             Id. at 8.
        77
             Id.
        78
           Id. at 9 (citing Robinson v. St. Tammany Parish Public School System, 983 F.Supp.2d 835 (E.D. La. 2013)
(Brown, J.)).
        79
             Id.



                                                       11
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 12 of 28


statute” that this Court has already considered in previous cases. 80 Accordingly, Defendants assert

that the Court should not decline to exercise supplemental jurisdiction over the Summary

Proceedings because the claims do not present novel or complex issues of state law. 81

        Second, Defendants allege that there are no “exceptional circumstances” or “compelling

reasons” for this Court to decline to exercise supplement jurisdiction over the Summary

Proceeding. 82 Defendants argue that 28 U.S.C. § 1367(c)(4) permits courts to decline to exercise

supplemental jurisdiction in cases involving exceptional circumstances, but that this exception

should only be “invoked in rare and unusual cases,” which this case is not. 83 Defendants assert that

there is “substantial similarity” between the Summary Proceedings and the remainder of Plaintiffs’

claims, and the Section 1367(c) factors weigh in favor of this Court retaining supplemental

jurisdiction. 84 Defendants further assert that federal courts can exercise jurisdiction over state

summary proceedings, and that this Court has considered summary proceedings in previous

cases. 85

        Third, Defendants argue that the Summary Proceedings “derive from a common nucleus

of operative facts” with Plaintiffs’ federal and state law tort claims, such that this Court has

supplemental jurisdiction over the Summary Proceedings. 86 Defendants assert that “[t]he nucleus

is Plaintiffs’ allegation that Defendants violated [Section] 17:416 by denying the student’s request


        80
             Id. at 10.
        81
             Id.
        82
             Id. at 11.
        83
             Id.
        84
             Id. at 13–14.
        85
             Id. at 14–15.
        86
             Id. at 16.



                                                 12
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 13 of 28


for an appeal,” and because all of Plaintiffs’ claims involve this central issue, the Summary

Proceedings “should not be carved out from this suit . . . .”87 Defendants also argue that, contrary

to Plaintiffs’ assertions, Section 17:416 does not mandate that a state court hear Plaintiffs’ claims. 88

        Fourth, and finally, Defendants argue that this Court should not abstain from hearing the

Summary Proceedings because “there is no parallel state proceeding and no difficult questions of

state law that should be reserved for state court.” 89 Defendants contend that Younger abstention is

inapplicable in the instant case because there “is no related criminal or quasi-criminal enforcement

action at issue in this case,” and because “there is no pending state court action or proceeding at

all.” 90 Defendants argue that Burford abstention likewise does not apply in the instant case because

there “is not a state regulatory scheme at issue and there is no specialized state judicial review

procedure.” 91 For these reasons, Defendants argue that the motion for partial remand should be

denied. 92

C.      Plaintiffs’ Arguments in Further Support of the Motion

        In reply, Plaintiffs assert that they “do not suggest, nor believe, that this Court does not

have authority to interpret [Section] 17:416.” 93 Plaintiffs contend that they “would prefer that the

lion’s share of the Petition remain before Your Honor, but suggest that compelling state interests




        87
             Id. at 17.
        88
             Id. at 18.
        89
             Id. at 2.
        90
             Id. at 22.
        91
             Id. at 23.
        92
             Id. at 24.
        93
             Rec. Doc. 19 at 1.



                                                   13
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 14 of 28


require the State of Louisiana to play some role in this novel litigation.” 94 Plaintiffs argue that,

under Section 17:416, only Louisiana state courts are capable of ordering the School Board to

review the suspension. 95

       Plaintiffs assert that Section 17:416 has been “clarified” by the newly-enacted Ka’Mauri

Harrison Act, which applies retroactively to March 13, 2020. 96 Plaintiffs argue that the Ka’Mauri

Harrison Act makes clear that any student who is recommended for expulsion, even if they are not

thereafter expelled, is entitled to an appeal. 97 Plaintiffs assert that, while the Ka’Mauri Harrison

Act “was a clarification of student appeal rights,” a right to appeal for a student recommended for

expulsion “has always been the law.” 98 Plaintiffs argue that a previous Louisiana state court

decision interpreting Section 17:416 as not affording an appeal without an expulsion was

incorrectly decided, and that “this position was confirmed” by the Louisiana legislature in passing

the Ka’Mauri Harrison Act. 99 Plaintiffs further contend that, while this Court has “briefly

addressed the issue of a right to appeal” under Section 17:416 in Robinson v. St. Tammany Parish

Public School System, the Court’s ruling did not “engage in an analysis of the plain language of

[Section] 17:416.” 100 Plaintiffs assert that past caselaw “illustrate[s] the inconsistency in the way

in which school systems in the State of Louisiana were/are interpreting [Section] 17:416” and that,




       94
            Id.
       95
            Id. at 2.
       96
            Id. at 3.
       97
            Id.
       98
            Id.
       99
            Id. at 4.
       100
             Id.



                                                 14
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 15 of 28


as such, “Plaintiffs need to seek clarification” on this issue in state court. 101

        Plaintiffs further argue that remanding the Summary Proceedings would not create “two

separate trials” because “the relief the Plaintiffs seek in the [Summary Proceedings] is significantly

separate from the relief it is seeking in the ordinary proceedings and constitutional challenges.”102

Plaintiffs argue that, in the Summary Proceedings, they are seeking “an expungement of

Ka’Mauri’s record and a clearing of his name, attorney fees, and an injunction,” a remedy that is

distinct from the monetary damages they are seeking for the remainder of the claims. 103

        Finally, Plaintiffs re-assert that abstention “could apply” to the instant case, and that the

issues involved in this case are novel. 104 Plaintiffs allege that the “pending school board

proceedings and the underlying policy concerns at issue herein are of significant importance to the

State of Louisiana.” 105 Moreover, Plaintiffs contend that Defendants’ assertion “that this case is

not ‘exceedingly rare’ is bizarre.” 106 Plaintiffs point to a lack of litigation over issues within virtual

instruction as evidence that the Summary Proceedings are novel, and should be remanded. 107

                                          III. Legal Standard

        Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a state court action only if the

action could have originally been filed in federal court. Because removal raises significant

federalism concerns, the removal statutes are strictly and narrowly construed, with any doubt


        101
              Id. at 6.
        102
              Id. at 7.
        103
              Id. at 8.
        104
              Id.
        105
              Id.
        106
              Id. at 9.
        107
              Id.



                                                    15
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 16 of 28


resolved against removal and in favor of remand. 108 In short, any doubts regarding whether

removal jurisdiction is proper should be resolved against federal jurisdiction. 109 Motions to remand

from a federal district court to a state court are governed by 28 U.S.C. § 1447(c), which provides,

in part, that: “If at any time before the final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.” The burden of establishing subject matter

jurisdiction rests with the party seeking to invoke it. 110

        “Federal courts are courts of limited jurisdiction. They possess only the power authorized

by Constitution and statute, which is not to be expanded by judicial decree.” 111 Pursuant to 28

U.S.C. § 1331, a district court has subject matter jurisdiction over “all civil actions arising under

the Constitution, laws, or treaties of the United States.” Often called “federal-question

jurisdiction,” this type of jurisdiction “is invoked by and large by plaintiffs pleading a cause of

action created by federal law (e.g., claims under 42 U.S.C. § 1983).” 112 A single claim over which

federal-question jurisdiction exists is sufficient to allow removal. 113 Both parties agree that this

Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over Plaintiffs’ claims arising

under 42 U.S.C. § 1983 and 42 U.S.C. § 1985. 114


        108
              Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008).
        109
             Vantage Drilling Co. v. Hsin–Chi Su, 741 F.3d 535, 537 (5th Cir. 2014) (quoting Acuna v. Brown & Root
Inc., 200 F.3d 335, 339 (5th Cir. 2014), cert. denied, 530 U.S. 1229 (2000)).
        110
            Paul Reinsur. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (citing Gaitor v. Peninsular &
Occidental Steamship Co., 287 F.2d 252, 253–54 (5th Cir. 1961)).
        111
              Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).
        112
            Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308, 312 (2005);
see also Gunn v. Minton, 133 S. Ct. 1059, 1064 (2013) (“Most directly, a case arises under federal law when federal
law creates the cause of action asserted.”).
        113
            See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 563 (2005); City of Chicago v. Int’l
Coll. of Surgeons, 522 U.S. 156, 164–66 (1997).
        114
              Rec. Doc. 14-1 at 28–29.



                                                           16
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 17 of 28


       Pursuant to 28 U.S.C. § 1367(a), “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” This provision has

been interpreted to mean that district courts have supplemental jurisdiction over state law claims

when these claims arise out of the same set of operative facts as the federal claims. 115

       Defendants removed this case pursuant to 28 U.S.C. § 1441(c), which provides:

       (c) Joinder of Federal law claims and State law claims.–

       1) If a civil action includes–

                   (A) a claim arising under the Constitution, laws, or treaties of the United
                       States (within the meaning of section 1331 of this title), and

                   (B) a claim not within the original or supplemental jurisdiction of the
                       district court or a claim that has been made nonremovable by statute,
                       the entire action may be removed if the action would be removable
                       without the inclusion of the claim described in subparagraph (B).

       (2) Upon removal of an action described in paragraph (1), the district court shall
       sever from the action all claims described in paragraph (1)(B) and shall remand the
       severed claims to the State court from which the action was removed. . . .

       Plaintiffs concede that this Court has original jurisdiction over Plaintiffs’ claims arising

under federal law and supplemental jurisdiction over Plaintiffs’ state law tort claims. 116 However,

Plaintiffs argue that the Summary Proceedings seeking a writ of mandamus directing the School

Board to hear an appeal of the suspension or, alternatively, judicial review of the suspension

pursuant to Section 17:416 should be severed pursuant to 28 U.S.C. § 1441(c)(2) and remanded to




       115
             State Nat’l Ins. Co., Inc. v. Yates, 391 F.3d 577, 579 (5th Cir. 2004).
       116
             Rec. Doc. 14-1 at 29.



                                                           17
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 18 of 28


state court. 117

                                             IV. Analysis

        Plaintiffs present three arguments in support of partial remand. 118 First, Plaintiffs argue

that Section 17:416 mandates that the Summary Proceedings be litigated in state court. 119 Second,

Plaintiffs assert that the Court should decline to exercise supplemental jurisdiction over the

Summary Proceeding because the applicability of Section 17:416 to virtual learning is a novel

issue of state law. 120 Third, Plaintiffs contend that the Court should abstain from hearing the

Summary Proceedings under the Burford and Younger abstention doctrines. 121 Each argument is

discussed in turn.

A.      Whether Section 17:416 Mandates that the Summary Proceedings be Litigated in State
        Court

        Plaintiffs assert that this Court does not have supplemental jurisdiction over the Summary

Proceedings because Louisiana Revised Statute § 17:416 provides that “[t]he parent or tutor of the

pupil [who is the subject of a discipline hearing] may, within ten days, appeal to the district court

for the parish in which the student’s school is located . . . .” 122 Plaintiffs contend that this language

equates to a mandate that only the district court for the parish in which the student’s school is

located may rule on an appeal of a school disciplinary hearing. 123 In opposition, Defendants assert



        117
              Rec. Doc. 14.
        118
              Rec. Doc. 14-1.
        119
              Id. at 24–25, 28–31.
        120
              Id. at 25, 31–34.
        121
              Id. at 25–26, 35–37.
        122
              Rec. Doc. 14-1 at 24.
        123
              Id.



                                                   18
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 19 of 28


that the statute does not require that “any judicial review” be filed in the state district court where

the school board is located. 124 Defendants contend that “[t]he only judicial review contemplated

by the statute is of a school board decision for an expulsion and the review of that board

determination is to be filed in the district court for the parish where the student’s school is

located.” 125 Defendants contend that this situation is not presented here. 126

       As an initial matter, the Court has supplemental jurisdiction over the Summary Proceedings

pursuant to 28 U.S.C. § 1367(a). The Summary Proceedings relate to the same core issue as the

federal claims over which this Court has original jurisdiction––whether Defendants violated

Plaintiffs’ rights, under the U.S. Constitution, the state Constitution, or Section 17:416, by

suspending Ka’Mauri. The Summary Proceedings clearly arise out of the same set of operative

facts as the federal claims. 127 Therefore, the Court has supplemental jurisdiction over the Summary

Proceedings.

       Additionally, the Fifth Circuit has recognized that federal courts can exercise jurisdiction

over state summary proceedings. 128 In Weems v. McCloud, the Fifth Circuit held that a federal

court could exercise jurisdiction over a summary confirmation proceeding for foreclosure sales. 129

Because “[t]he laws of a state cannot enlarge or restrict the jurisdiction of the federal courts,” the

Fifth Circuit recognized that “[i]t necessarily follows that whenever a state provides a substantive

right and a remedy for its enforcement in a judicial proceeding in any state court, a judicial


       124
             Rec. Doc. 18 at 18.
       125
             Id.
       126
             Id.
       127
             Yates, 391 F.3d at 579.
       128
             Weems v. McCloud, 619 F.2d 1081, 1087 (5th Cir. 1980).
       129
             Id. at 1090.



                                                       19
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 20 of 28


controversy involving the right may be adjudicated by a United States District Court if it has

jurisdiction under the Constitution and laws of the United States.” 130 Although the confirmation

proceeding was “summary in nature” and involved special procedural rules that did not exist in

ordinary court proceedings, the Fifth Circuit found that the cause of action was nevertheless a “suit

of a civil nature at common law or in equity.” 131 The Fifth Circuit also recognized that federal

courts may limit the application of the Federal Rules of Civil Procedure when strict adherence to

the rules “would frustrate the purpose, or destroy the summary nature, of a special, statutorily

created cause of action.” 132

       Despite this binding precedent, Plaintiffs argue that Section 17:416 limits the supplemental

jurisdiction of this Court to hear the Summary Proceedings. 133 Louisiana Revised Statute

§ 17:416(c)(4)–(5) was recently revised by the Louisiana legislature, in response to this case. The

Ka’Mauri Harrison Act revised Section 17:416(c)(4)–(5) as follows (revisions are underlined):

       (4) The parent or tutor of the pupil who has been recommended for expulsion
       pursuant to this Section may, within five days after the decision is rendered, request
       the city or parish school board to review the findings of the superintendent or his
       designee at a time set by the school board; otherwise the decision of the
       superintendent shall be final. If requested, as herein provided, and after reviewing
       the findings of the superintendent or his designee, the school board may affirm,
       modify, or reverse the action previously taken. The parent or tutor of the pupil shall
       have such right of review even if the recommendation for expulsion is reduced to a
       suspension.

       (5)(a) The parent or tutor of the pupil who has been recommended for expulsion
       pursuant to this Section may, within ten days, appeal to the district court for the
       parish in which the student's school is located, an adverse ruling of the school board
       in upholding the action of the superintendent or his designee. The court may reverse
       or revise the ruling of the school board upon a finding that the ruling of the board

       130
             Id. at 1087 (quoting Markham v. City of Newport News, 292 F.2d 711, 716 (4th Cir. 1961)).
       131
             Id. at 1085–90.
       132
             Id. at 1096.
       133
             Rec. Doc. 14-1 at 24.



                                                        20
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 21 of 28


         was based on an absence of any relevant evidence in support thereof. The parent or
         tutor of the pupil shall have such right to appeal to the district court even if the
         recommendation for expulsion is reduced to a suspension.

The legislation further provides that it will apply retroactively. 134

         Plaintiffs argue that the Jefferson Parish School Board violated Section 17:416 by denying

their request for a hearing on the decision to suspend Ka’Mauri. Therefore, Plaintiffs seek a writ

of mandamus directing the School Board to conduct a hearing under Section 17:416(c)(4). 135

         As a general rule for claims arising under federal law, a federal district court lacks

jurisdiction “to issue a writ of mandamus to direct a state [] officer in the performance of his duties

when mandamus is the only relief sought.” 136 However, this general principle does not apply to

claims arising under state law, as the requested writ of mandamus does here. When a federal court

sits in diversity or hears state law pendent claims, it acts as any other court of the state, and can

issue writs that the state courts are empowered to grant. 137 Moreover, the All Writs Act 138 grants

federal courts the authority to issue writs of mandamus where there is an independent basis for

subject matter jurisdiction. 139 In this case, Plaintiffs seek a writ of mandamus under Louisiana state



         134
               See HB No. 83.
         135
               Rec. Doc. 1-1 at 18.
         136
             Neuman v. Blackwell, 204 F. App’x 348, 349 (5th Cir. 2006) (citing Moye v. Clerk, DeKalb County
Superior Court, 474 F.2d 1275, 1275–76 (5th Cir. 1973); Noble v. Cain, 123 F. App’x 151, 152–53 (5th Cir. 2005)).
See also Gordon v. Whitley, 24 F.3d 236 (5th Cir. 1994) (“Federal mandamus applies to officers, employees, and
agencies of the United States. It does not apply to officers, employees, and agencies of states.”). Federal Rule of Civil
Procedure 81(b) formally abolished federal writs of mandamus.
         137
            Vary v. City of Cleveland, 206 F.Supp.3d 1273, 1277 (N.D. Ohio 2016) (citing Guaranty Trust Co. of New
York v. York, 326 U.S. 99 (1945)).
         138
             28 U.S.C. § 1651(a) (“The Supreme Court and all courts established by Act of Congress may issue all
writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of
law.”).
         139
             Maczko v. Joyce, 814 F.2d 308, 310 (6th Cir. 1987) (citing Allied Chemical Corp. v. Daiflon, Inc., 449
U.S. 33, 34–35 (1980)).



                                                          21
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 22 of 28


law, not federal law.

        Recently, the Fifth Circuit applied Texas state law in analyzing whether to issue a writ of

mandamus to a federal district court directing the lower court to require expungement of notices

recorded in Texas county property records. 140 The Fifth Circuit recognized that Texas law

authorized the cancellation of improper notices by means of mandamus. 141 The Fifth Circuit

reasoned that “[w]ere the federal court to disallow this important remedy as it is afforded in state

court, we would deviate from the Erie-backed rule requiring federal court decisions to be modelled

on applicable state law in diversity cases.” 142 Thus, although mandamus is an extraordinary

remedy, the Fifth Circuit reasoned that it “must be available in federal court to the same extent as

in the courts of Texas.” 143

        Similarly, the Erie doctrine applies to Plaintiffs’ state law claims over which this Court has

supplemental jurisdiction. 144 Louisiana law allows for the issuance of writs of mandamus in certain

circumstances. Louisiana Code of Civil Procedure article 3863 provides that “[a] writ of

mandamus may be directed to a public officer to compel the performance of a ministerial duty

required by law. . . .” A writ of mandamus “should be issued only in cases where the law provides

no relief by ordinary means or where the delay involved in obtaining ordinary relief may cause

injustice.” 145 Although mandamus is an extraordinary remedy, when considering a Louisiana state



        140
              In re Huffines Retail Partners, L.P., 978 F.3d 128, 134 (5th Cir. 2020).
        141
              Id.
        142
              Id.
        143
              Id. at 134–35.
        144
            Sommers Drug Stores Co. Employee Profit Sharing Trust v. Corrigan, 883 F.2d 345, 353 (5th Cir. 1989);
Bott v. J.F. Shea Co., Inc., 388 F.3d 530 553 n.3 (5th Cir. 2004) (citing Erie Railroad v. Tompkins, 304 U.S. 64
(1938)).
        145
              Bd. of Trustees of Sheriff's Pension & Relief Fund v. City of New Orleans, 2002-0640 (La. 5/24/02), 819


                                                           22
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 23 of 28


law claim, a writ of mandamus “must be available in federal court to the same extent as in the

courts of [Louisiana].” 146 Therefore, the Court finds that it can maintain supplemental jurisdiction

over Plaintiff’s claim seeking mandamus relief under Louisiana law. 147

         Plaintiffs also seek judicial review of the School Board’s decision under Section

17:416(c)(5). 148 Plaintiffs argue that a state district court is the only proper venue to hear a request

for mandamus or, alternatively, an appeal of a school disciplinary hearing. 149 Section 17:416(c)(5)

provides that “[t]he parent or tutor of the pupil may, within ten days, appeal to the district court

for the parish in which the student’s school is located, an adverse ruling of the school board in

upholding the action of the superintendent or his designee.” Plaintiff’s argument that Section

17:416(c)(5) deprives this Court of jurisdiction is unavailing. “The laws of a state cannot enlarge

or restrict the jurisdiction of the federal courts.” 150 As discussed above, this Court has supplemental

jurisdiction over the Summary Proceedings, and Section 17:416 cannot restrict this Court’s

jurisdiction.

B.       Whether the Summary Proceedings Involve a Novel Issue of State Law

         Although this Court has jurisdiction over the Summary Proceedings, it may decline to


So. 2d 290, 292.
         146
             In re Huffines Retail Partners, L.P., 978 F.3d at 134–35. See also Vary v. City of Cleveland, 206 F.Supp.3d
1273, 1277 (N.D. Ohio 2016) (“when a court sits in diversity, it acts as any other court of the state, and can issue writs
that the state courts are empowered to grant”); Harbaugh v. Bd. of Educ. of City of Chicago, 815 F. Supp. 2d 1026,
1030 (N.D. Ill. 2011), aff’d, 716 F.3d 983 (7th Cir. 2013) (applying Illinois state law to determine if the federal court
should issue mandamus to a school board); Hayes v. Pittsburgh Bd. of Pub. Educ., No. 02-593, 2007 WL 760518, at
*16 (W.D. Pa. Mar. 8, 2007), aff’d, 279 F. App’x 108 (3d Cir. 2008) (applying Pennsylvania state law to determine if
the federal court should issue mandamus to a school board).
        147
            Mosley v. City of Pittsburgh Pub. Sch. Dist., No. 07-1560, 2008 WL 2224888 (W.D. Pa. May 27, 2008)
(denying a motion to remand a case seeking mandamus relief from a school board under Pennsylvania law).
         148
               Rec. Doc. 1-1 at 19.
         149
               Rec. Doc. 14-1 at 24 (citing La. Rev. Stat. § 17:416(c)(5)).
         150
               Weems, 619 F.2d at 1087 (quoting Markham v. City of Newport News, 292 F.2d 711, 716 (4th Cir. 1961)).



                                                            23
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 24 of 28


exercise supplemental jurisdiction under the factors set forth in 28 U.S.C. § 1367(c). Section

1367(c) provides that a federal court may decline to exercise supplemental jurisdiction if: “(1) the

claim raises a novel or complex issue of state law; (2) the claim substantially predominates over

the claim or claims over which the district court has original jurisdiction; (3) the district court has

dismissed all claims over which it has original jurisdiction; or (4) in exceptional circumstances,

there are other compelling reasons for declining jurisdiction.” 151 The Court’s determination of

whether to retain supplemental jurisdiction is guided by “both the statutory provisions of 28 U.S.C.

§ 1367(c) and the balance of the relevant factors of judicial economy, convenience, fairness, and

comity.” 152

         Plaintiffs urge this Court to decline to exercise supplemental jurisdiction over the Summary

Proceedings because the application of Section 17:416 to virtual learning is a novel issue of

Louisiana state law. 153 Plaintiffs point to the enactment of a new Jefferson Parish School System

policy on virtual learning, along with the passage of the Ka’Mauri Harrison Act to support their

assertion that discipline for actions taken during remote learning are unsettled issues that must be

resolved by Louisiana state courts. 154 In response, Defendants argue that interpretation of Section

17:416 is not novel or complex. 155

         The Summary Proceedings are not novel or complex. In fact, this Court has interpreted

Section 17:416 in prior litigation156 The Ka’Mauri Harrison Act was passed by Louisiana’s


         151
               Brookshire Bros. Holding v. Dayco Prod., Inc., 554 F.3d 595, 602 (5th Cir. 2009).
         152
             Batiste v. Island Records, Inc., 179 F.3d 217, 228 (5th Cir. 1999); Parker & Parsley Petroleum Co. v.
Dresser Ind., 972 F.2d 580, 585 (5th Cir. 1992).
         153
               Rec. Doc. 14-1 at 25.
         154
               Id. at 18, 25.
         155
               Rec. Doc. 18 at 2.
         156
               See, e.g., Robinson v. St. Tammany Parish Public School System, 983 F.Supp.2d 835 (E.D. La. 2013)


                                                           24
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 25 of 28


legislature in October 2020 and was recently signed into law by Governor Edwards. 157 While

Section 17:416 has been revised since this Court last interpreted it, this Court remains well-

equipped to interpret the revised statute.

         The facts of this case may require this Court to analyze Section 17:416 in a new factual

context of virtual learning. However, this factual peculiarity impacts all of the claims in this case,

including the federal claims over which this Court has original jurisdiction. Additionally, Section

17:416 forms the basis of many of the alleged due process violations raised by Plaintiffs in this

case. Considering that this Court has previously exercised jurisdiction over cases involving Section

17:416 and considering that this Court may be called on to interpret Section 17:416 when ruling

on Plaintiffs’ federal claims, Plaintiffs have not shown that this Court should decline to exercise

supplemental jurisdiction over the Summary Proceedings.

         Plaintiffs do not argue that the Summary Proceedings predominate over the federal claims.

Nor has Plaintiff identified any exceptional circumstances weighing in favor of remand. There is

substantial similarity between the federal claims and the Summary Proceedings. The factual and

legal issues overlap to a significant degree, and many of the same witnesses and evidence will be

relied on in litigating both sets of claims. Plaintiffs request that the factually intertwined causes of

action be divided between federal and state court which could potentially cause disparate rulings.

Additionally, this would waste judicial resources by having the case tried in two separate fora.

Therefore, the relevant factors of judicial economy, convenience, fairness, and comity weigh in

favor of this Court exercising supplemental jurisdiction over the Summary Proceedings.




(Brown, J.) (holding that there was no “support for Plaintiffs’ proposition that the review process provided in Section
17:416(C)(1) applies where the student was not actually expelled.”).
         157
               See La. Rev. Stat. § 17:416(c).



                                                         25
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 26 of 28


C.      Whether Burford or Younger Abstention Apply

        Finally, Plaintiffs assert that both Burford and Younger abstention doctrines should lead

this Court to remand the Summary Proceedings. 158 In opposition, Defendants argue that this Court

should not abstain from hearing the claims because “there is no parallel state proceeding and no

difficult questions of state law that should be reserved for state court.” 159

        The Supreme Court has instructed that federal courts have a “virtually unflagging

obligation” to adjudicate claims within their jurisdiction. 160 However, under Burford v. Sun Oil

Co., 161 “[w]here timely and adequate state-court review is available, a federal court sitting in equity

must decline to interfere with the proceedings or orders of state administrative agencies: (1) when

there are ‘difficult questions of state law bearing on policy problems of substantial public import

whose importance transcends the result in the case then at bar’; or (2) where the ‘exercise of federal

review of the question in a case and in similar cases would be disruptive of state efforts to establish

a coherent policy with respect to a matter of substantial public concern.’” 162 “While Burford is

concerned with protecting complex state administrative processes from undue federal interference,

it does not require abstention whenever there exists such a process, or even in all cases where there

is a ‘potential for conflict’ with state regulatory law or policy.” 163

        Here, there are no ongoing state proceedings or complex state administrative processes at



        158
              Rec. Doc. 14-1 at 35–37.
        159
              Rec. Doc. 18 at 2.
        160
              New Orleans Pub. Serv., Inc. v. Council of the City of New Orleans, 451 U.S. 350, 359 (1989).
        161
              491 U.S. 350 (1989).
        162
            New Orleans Pub. Serv., 451 U.S. at 361 (quoting Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 814 (1976)) (emphasis added).
        163
              Id. at 361 (citing Colorado River Water Conservation Dist., 424 U.S. at 815–16).



                                                          26
      Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 27 of 28


issue. Section 17:416 is not a complex state regulatory scheme. Section 17:416 is a clear and

unambiguous statute. This Court has previously interpreted Section 17:416 in cases involving both

federal and pendent state law claims. 164 In the Court's view, such an inquiry does not appear to

raise difficult questions of state law. Plaintiffs have not articulated how federal review of their

claims will disrupt the state’s objectives in enacting Section 17:416. As such, Burford abstention

is not appropriate here.

         Plaintiffs’ claims for abstention under Younger v. Harris 165 are also misguided. The Fifth

Circuit has held that, “[i]n general, the Younger doctrine requires that federal courts decline to

exercise jurisdiction over lawsuits when three conditions are met: (1) the federal proceeding would

interfere with an ongoing state judicial proceeding; (2) the state has an important interest in

regulating the subject matter of the claim; and (3) the plaintiff has an adequate opportunity in the

state proceedings to raise constitutional challenges.” 166 The Fifth Circuit has held that “[i]n order

to decide whether the federal proceeding would interfere with the state proceeding, [a court]

look[s] to the relief requested and the effect it would have on the state proceedings.” 167 The Fifth

Circuit has also found that “[i]nterference is established whenever the requested relief would

interfere with the state court’s ability to conduct proceedings, regardless of whether the relief

targets the conduct of a proceeding directly.” 168



         Robinson, 983 F.Supp.2d at 835; see also Decossas v. St. Tammany Parish Sch. Bd., No. 16-3786, 2017
         164

WL 1133114 (E.D. La. Mar. 27, 2017) (Brown, J.).
         165
               401 U.S. 37 (1971).

          Bice v. Louisiana Pub. Def. Bd., 677 F.3d 712, 716 (5th Cir. 2012) (quoting Middlesex Cnty. Ethics
         166

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)) (internal quotation marks omitted).
         167
               Id. at 717 (quoting 31 Foster Children v. Bush, 329 F.3d 1255, 1276 (11th Cir. 2003)).
        168
            Id. (quoting Joseph A. ex rel. Wolfe v. Ingram, 275 F.3d 1253, 1272 (10th Cir. 2002) (internal quotation
marks omitted)).



                                                           27
     Case 2:20-cv-02916-NJB-MBN Document 26 Filed 11/23/20 Page 28 of 28


        Here, there are no ongoing state judicial proceedings. This action stems from a student

disciplinary matter. Plaintiffs filed a civil action in state court challenging the discipline imposed

by the School Board and seeking monetary damages, as well as mandamus and injunctive relief.

Defendants removed the action to this Court. Accordingly, Younger abstention is inapplicable in

the instant case.

                                           V. Conclusion

        For the reasons discussed above, the Court has supplemental jurisdiction over the Summary

Proceedings. Louisiana Revised Statute § 17:416 does not deprive this Court of jurisdiction.

Plaintiffs have not shown that the Court should decline to exercise supplemental jurisdiction over

the Summary Proceedings. Interpretation of Section 17:416 is not a novel issue of state law. To

the extent that the applicability of Section 17:416 to virtual learning presents new facts these

circumstances impact both the federal and state law claims. Furthermore, Plaintiffs have not

demonstrated that abstention is warranted. Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ “Motion for Partial Remand of Summary

Proceedings” 169 is DENIED.

        NEW ORLEANS, LOUISIANA, this ______
                                       21st day of November, 2020.




                                              _________________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




        169
              Rec. Doc. 14.



                                                 28
